1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4
                                                 ***
5

6     TODD FORSBERG,                                   Case No. 3:19-cv-00037-MMD-CBC

7                                  Petitioner,                       ORDER
             v.
8
      WILLIAM GITTERE, et al.,
9
                               Respondents.
10

11          Petitioner Todd Forsberg has submitted a pro se 28 U.S.C. § 2254 petition for writ

12   of habeas corpus. His application to proceed in forma pauperis is granted. The Court has

13   reviewed the petition pursuant to Habeas Rule 4, and the Clerk will docket and serve it on

14   Respondents.

15          A petition for federal habeas corpus should include all claims for relief of which

16   Petitioner is aware. If Petitioner fails to include such a claim in his petition, he may be

17   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C. §2254(b)

18   (successive petitions). If Petitioner is aware of any claim not included in his petition, he

19   should notify the Court of that as soon as possible, perhaps by means of a motion to

20   amend his petition to add the claim.

21          Petitioner has also submitted a motion for appointment of counsel (ECF No. 1-2).

22   There is no constitutional right to appointed counsel for a federal habeas corpus

23   proceeding. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d

24   425, 428 (9th Cir.1993). The decision to appoint counsel is generally discretionary.

25   Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir.1986), cert. denied, 481 U.S. 1023 (1987);

26   Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984).

27   However, counsel must be appointed if the complexities of the case are such that denial

28   of counsel would amount to a denial of due process, and where a petitioner is a person of
1    such limited education as to be incapable of fairly presenting his claims. See Chaney, 801

2    F.2d at 1196; see also Hawkins v. Bennett, 423 F.2d 948 (8th Cir.1970). Here, Petitioner

3    states that he is serving two consecutive life sentences without the possibility of parole,

4    and it is unclear whether the legal issues he wishes to raise may be complex. Therefore,

5    Petitioner’s motion for counsel is granted.

6           It is therefore ordered that Petitioner’s application to proceed in forma pauperis

7    (ECF No. 1-1) is granted.

8           It is further ordered that the Clerk of Court file and electronically serve the petition

9    (ECF No. 1-1) on Respondents.

10          It is further ordered that the Clerk of Court add Aaron D. Ford, Nevada Attorney

11   General, as counsel for Respondents.

12          It is further ordered that the Clerk detach and file Petitioner’s motion for appointment

13   of counsel (ECF No. 1-2).

14          It is further ordered that Petitioner’s motion for appointment of counsel is granted.

15          It is further ordered that the Federal Public Defender for the District of Nevada

16   (“FPD”) is appointed to represent Petitioner.

17          It is further ordered that the Clerk of Court electronically serve the FPD a copy of

18   this order, together with a copy of the petition for writ of habeas corpus (ECF No. 1-1). The

19   FPD has 30 days from the date of entry of this order to file a notice of appearance or to

20   indicate to the Court its inability to represent Petitioner in these proceedings.

21          It is further ordered that that after counsel has appeared for Petitioner in this case,

22   the Court will issue a scheduling order, which will, among other things, set a deadline for

23   the filing of an amended petition.

24          DATED THIS 27th day of February 2019.

25

26                                                     MIRANDA M. DU
                                                       UNITED STATES DISTRICT JUDGE
27

28

                                                   2
